Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant argues Huebner, Szigeti, and Agrawal do not teach or suggest “wherein the freeform boundary excludes stationary portions of the vehicle that are in the field of view of the camera while including other portions of the image surrounding the stationary portions in the field of view ".
Examiner disagrees, Huebner teaches wherein the freeform boundary excludes stationary portions of the vehicle that are in the field of view of the camera while including other portions of the image surrounding the stationary portions in the field of view (Figs. 5-7: the mask is made around the top of the bumper and then the bumper is removed but the surrounding area to the bumper is still in view; where a definition of surrounding adj: being the environment or adjacent area.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 7, 9-13, 15, 16, 18, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195.
Huebner discloses:
11. and under similar rationale the method of claim 1 and the computer of 12. A system comprising: a camera mounted on a vehicle, the camera being adapted to capture an image of a portion of the vehicle (Fig. 5: camera positon 500; Fig. 4: vehicle 302, vehicle body 304); a memory (3:4-12); and a processor coupled to the memory, the processor comprising (3:4-12): logic that determines a freeform boundary of a field of view of the camera (Figs. 4, 6, and 7: mask 400) wherein the freeform (Figs. 5-7: the mask is made around the top of the bumper; where a definition of surrounding adj: being the environment or adjacent area.); logic that creates the field of view mask based on the freeform boundary (Figs. 4, 6, and 7: mask 400); and logic that applies the field of view mask to the camera (Figs. 4, 6, and 7: mask 400).
Huebner does not explicitly disclose the following however, Szigeti teaches in front of a calibration screen (0098)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to us a screen for calibration instead of the traditional board (Szigeti 0098)
Huebner does not explicitly disclose the following however, Agrawal teaches logic that applies a blurring filter to the captured image to create a blurred image (2:48 – 3:23)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)

10. The method according to claim 1, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the blurring filter is a Gaussian blurring filter. (2:48 – 3:23)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant 


13. and under similar rationale the method of claim 2 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Szigeti teaches wherein the calibration screen is a monochrome screen. (0090)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to us a screen for calibration instead of the traditional board (Szigeti 0098)


15. and under similar rationale the method of claim 4 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the program repeats the applying the blurring filter and the determining the freeform boundary at least once prior to creating the field of view mask. (Fig. 8: blur values are applied in 818 and a second on in 820)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)


16. and under similar rationale the method of claim 5 The non-transitory computer-readable medium according to claim 12, wherein the program causes the computer to capture images from the camera with the field of view mask applied thereto during operation of the vehicle (Figs. 4, 6, and 7: mask 400 shows different road scenes from the backup camera).

18. and under similar rationale the method of claim 7 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the processor determines the freeform boundary by comparing the blurred image with a threshold value. (29:65-30:26)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)

20. and under similar rationale the method of claim 9 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Agrawal teaches wherein the field of view mask is applied to the camera as an alpha channel (Fig. 8: 810 identifies foreground and background; 26:57-27:5).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant 

25. The method according to claim 3, wherein the blurring filter is applied to the captured images after the captured images are stitching together (applying blurring after stitching would be applying blurring in the usual way as the arts above would provide).

Claim 3, 6, 14, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Grossmann et al. US 2012/0287287.

14. and under similar rationale the method of claim 3 The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Agrawal teaches the captured images are stitched together to form a combined image to which the blurring filter is applied. (11:26 – 34)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)
Huebner does not explicitly disclose the following however, Grossmann teaches wherein the calibration screen includes a plurality of calibration screens, and for each calibration screen, an image is captured (Fig. 18; Fig. 19A&B: capturing images of screens while displaying patterns)

17. and under similar rationale the method of claim 6 The non-transitory computer-readable medium according to claim 12, 
Huebner does not explicitly disclose the following however, Grossmann teaches wherein a plurality of calibration targets are integrated into the calibration screen. (Figs. 6A&B: displayed calibration patterns)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to capture more images resulting in more data (Grossmann 0126)
23. The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Agrawal teaches the captured images are stitched together to form the field of view mask that is applied to the camera. (11:26 – 34)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to ensure from the outset that only relevant objects are considered and that computationally intensive and error-prone filtering of incorrect objects is avoided (Huebner 4:38-46)
Huebner does not explicitly disclose the following however, Grossmann teaches wherein the calibration screen includes a plurality of calibration screens, and for each calibration screen, an image is captured (Fig. 18; Fig. 19A&B: capturing images of screens while displaying patterns)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to capture more images resulting in more data (Grossmann 0126)

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Budagavi et al. US 2019/0318509.
19. and under similar rationale the method of claim 8 The non-transitory computer-readable medium according to claim 12,
Huebner does not explicitly disclose the following however, Budagavi teaches wherein the threshold value represents a ratio between different colors. (0093)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to decide what operations to perform on an area based on texture information (Budagavi 0093)

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of Besley et al. US 2020/0160560.
22. and under similar rationale the method of claim 21 The non-transitory computer-readable medium according to claim 12, wherein the field of view mask is saved (Fig. 1: storing 106)
Huebner does not explicitly disclose the following however, Besley teaches in the camera and in a vehicle-based processor separate from the camera. (Fig. 2b: information can be stored in the camera 105 Reg 154 or cache 155 and in a separate storage module 109)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to decide where the processing should be performed in the camera or by another processor (Besley 0073)

24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. US 9969331 (from IDS) in view of Szigeti US 2016/0154926 and Agrawal et al. US 10217195 and further in view of OH et al. US 20180070023
24. The method according to claim 3, 
Huebner does not explicitly disclose the following however, OH teaches wherein the blurring filter is applied to each of the captured images prior to stitching together the captured images. (0108)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to obtaining an image including a wide viewing angle while properly maintaining resolution of a main subject (OH 0005)


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSEPH W BECKER/Examiner, Art Unit 2483